DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Oath/Declaration
While the error description does not end with a complete sentence, said description meets the requirements of 37 CFR 1.175.
Benefit Claim to Prior-Filed Applications
The current application appears to be a reissue continuation application because it was filed with a reissue application transmittal form and a reissue application declaration. However, both the application data sheet (ADS) and the preliminary amendment to the specification indicate that the current application is only a continuation of reissue application 14/801,816, i.e., a Bauman-type non-reissue continuation application. See MPEP §1451. The applicant should clarify what type of application the current application is.
If the applicant intended to file the current application as a reissue continuation application, the applicant should amend the Domestic Benefit/National Stage Information section of the ADS to further include that the current application is a reissue of prior application 13/675,733. See MPEP §601.05(a)(II) and 37 CFR 1.76(c) for the procedure for correcting an ADS. Moreover, the applicant should also correct the specification amendment in the manner set forth in MPEP §1451, which section provides nine acceptable examples. See MPEP §1453(I) and 37 CFR 1.173(b)(1) for the manner of making amendments to the specification.
Recapture
Claim(s) 1 is/are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an 
Broadening1. Claim 1 has been amended2 with respect to the patent claim(s) as follows:
	1. (Amended) An eyelash extension system comprising:
an extension strip comprising a backing and a plurality of eyelash extensions; each eyelash extension comprising an attached end and a free end, wherein the attached end of each eyelash extension is detachably joined to the backing and the free end of each eyelash extension is located at an opposite end of the extension from the attached end and the backing; and
an extension tray comprising:
at least one for receiving the extension strip such that adhering the extension strip to the free ends of the eyelash extensions farther apart from one another than the attached ends of the eyelash extensions are spaced apart from one another 

Based on the deletions above, amended claim 1 is broader than patent claim 1 because the following limitations3 have been deleted:
(1) “at least one for receiving the extension strip such that adhering the extension strip to the free ends of the eyelash extensions farther apart from one another than the attached ends of the eyelash extensions are spaced apart from one another 
(2) “
Surrendered Subject Matter. During the prosecution of parent application 13/675,733, in the response submitted 10/10/2013, claim 1 was amended as follows:
1. (currently amended) An eyelash extension system comprising:
	an extension strip comprising a backing and a plurality of eyelash extensions; each extension comprising a proximal end and a distal end, wherein the proximal end of each extension is detachably joined to the backing and the distal end of each extension :		at least one curved horizontal extension attachment surface to receive the extension strip such that adhering the extension strip to the curved extension attachment surface spreads the distal ends of the extensions farther apart than the proximal ends of the extensions joined to the backing such that the distal ends of the extensions extend upward from the curved horizontal extension attachment surface; and		a recess in the extension tray for holding an adhesive in a fixed position with respect to the at least one curved horizontal extension attachment surface.
At pp. 13 and 14 of the Remarks in the same response, the applicant argued that the reference Seidler does the teach the claim elements as follows:
[N]one of the cited references teach or suggest a “curved horizontal extension attachment surface to receive the extension strip.” (Claim 1). The “curved horizontal extension surface” positions the extensions “such that the distal ends of the extensions extend upward from the curved horizontal extension attachment surface.” (Claim 1). This reduces hand and eyestrain for the eyelash stylist during application of the individual eyelashes to the patron’s natural lashes. (Applicant’s specification, paragraphs 0017, 0043, Figs. 5 and 6).
In contrast, Seidler shows a vertical cone that points the false eyelashes downward. A vertical cone is not a “horizontal extension attachment surface.” (Claim 1). Further, false eyelashes that point downward from a vertical surface as taught by Seidler cannot be construed as “distal ends of extensions that extend upward” from a horizontal extension surface as recited in the claims. None of the other cited references remedy the shortcomings of Seidler.
Additionally, none of the cited references teach or suggest “a recess in the extension tray for holding an adhesive in a fixed position with respect to the at least one curved horizontal extension attachment surface.” (Claim 1). Seidler does not even address this subject matter.
The false eyelashes 38 taught by Seidler are applied as a unit so there is no need for repeated access to adhesive or any fixed relationship between the eyelash and the adhesive. None of the other references teach or suggest any type of recess in an extension tray for holding adhesive.
Based on the amendment to claim 1 and the applicant's remarks, it is clear that the applicant surrendered the added subject matter shown in item 3c above. Comparing amended claim 1 of the reissue application (item 3a above) with the surrendered subject matter, it can be seen that the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution. See MPEP §1412.02(II)(B).
Materially Narrowed? With respect to the first deleted limitation (item 3b(1)), the surrendered subject matter has been entirely eliminated. Both “horizontal” and “such that the distal ends of the extensions extend upward from the curved horizontal extension attachment surface,” which were added 
The second deleted limitation (item 3b(2)), has also been entirely eliminated. Accordingly, the recapture rejection based on this deletion is considered proper.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the subject matter of claims 2 and 12 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. See MPEP §1413 for the procedure for amending drawings in reissue applications.
Claim Objections
Claim(s) 14 is/are objected to because of the following informalities: In claim 14, the language “placing a backing strip of an eyelash extension strip against a support surface of an eyelash extension tray, a plurality of eyelash extensions, …” is awkward. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The originally filed disclosure does not provide support for, “the extension attachment surface is upwardly curved such that a center of the extension strip placed on the extension attachment surface transversely to an apex of the extension attachment surface is moved towards ends of the extension strip” in claim 12 and similar language in claim 2
Claim(s)2 and 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is meant by, “the extension attachment surface is upwardly curved such that a center of the extension strip placed on the extension attachment surface transversely to an apex of the extension attachment surface is moved towards ends of the extension strip” 12 and similar language in claim 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claim(s) 11 and 13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by KR Examined Patent Pub. No. 20-0240234 to Yoon.
Yoon discloses the invention as claimed including an extension attachment surface (curved surface 2). The eyelash extension strips are not positively recited. Moreover, since Yoon teaches the use of a curved surface, which is the same structure disclosed by US Patent No. 8,701,685 (curved surface 305 in Fig. 5; col. 3, ll. 37-42) for performing the function of causing the free ends of the eyelash extensions to spread farther apart from one another than the attached ends, Yoon’s structure is necessarily capable of performing said function. Finally, the requirement “free end of each eyelash extension extends away from the extension attachment surface” does not limit the structure of the tray since it only relates to the employment of the eyelash extensions. See MPEP §§2114 and 2115.
Claim(s) 18 and 19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by KR 20-0450245 to Lee.
Lee discloses the invention as claimed including a backing strip (tape 10); and a plurality of eyelash extensions (hairs 20-23) protruding from the backing strip, each eyelash extension of the plurality of eyelash extensions including an attached end adhered to the backing strip and a free end .
Claim(s) 1-6 and 8-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent No. 8,701,685 to Chipman.
If the current application is a Bauman-type application (See item 2 above), then US Patent No. 8,701,685 is a reference under 35 U.S.C. 102(b).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA CLARKE whose telephone number is (571)272-4873.  The examiner can normally be reached on 9:00-3:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARA S CLARKE/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        Conferee:  /rds/
Conferee:  /GAS/


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §1412.02(II)(A).
        2 Deletions are shown with strikethroughs for clarity. See MPEP §1453 for the correct manner for making amendments in a reissue application.
        3 For this recapture discussion, only the deleted limitations of claim 1 related to the surrendered subject matter (discussed below) are presented.